COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00312-CV


Matthew Rollins and Carl Garner            §    From the 158th District Court

                                           §    of Denton County (2013-20131-
v.                                              158)
                                           §

                                           §    December 3, 2015
Denton County, Texas, Sheriff
William B. Travis, and Lisa Uhlich         §    Opinion by Justice Walker


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Matthew Rollins and Carl Garner shall

pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Sue Walker__________________
                                          Justice Sue Walker